On Motion to Clarify or Correct Opinion

PER CURIAM.
We grant the Motion to Clarify or Correct Opinion, withdraw our previously issued opinion and substitute the following in its place.
The petitioner seeks a writ of prohibition to prevent the lower court from proceeding with a criminal prosecution on the charge of felony driving while license suspended. The suspension stems from several unpaid civil driving infractions. The petitioner took advantage of the procedures outlined in section 318.14(10)(a), Florida Statutes, paid his fines and secured the reinstatement of his license prior to his arraignment on the felony charges. In accordance with Janos v. State, 763 So.2d 1094 (Fla. 4th DCA 1999), the trial court should have granted the petitioner’s motion to dismiss the felony charges, as the state concedes. Janos is directly on point and thus we grant the petition and remand the case to the trial court for proceedings consistent with Janos. We withhold issuance of a formal writ in full confidence the lower court will comply with the mandate of this Court and the holding of Janos.

Petition granted.

WARNER, FARMER and GROSS, JJ., concur.